Detailed Action
This is the original office action for US application number 16/200,176. Claims are evaluated as filed on January 26, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Invention I, the system of claims 41-57, in the reply filed on January 26, 2021 is acknowledged.
Claims 58-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed April 26, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Regarding foreign document number 7, i.e. WO 2006/129070, a coversheet and an ISR were received, but not a copy of the cited document. Regarding non-patent literature documents 1 and 2, i.e. two ISRs, have not been received. Regarding non-patent literature document 21, i.e. Furderer et al, pages 356-361 have been cited, but a single page, with no page number, has been received, i.e. pages 356-361 have not been received.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 55, the specification appears to lack proper antecedent basis for “the controller at a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s”. Such has not been shown and was not originally claimed. The specification only provides modulating .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure delivery mechanism in claims 49 and 57.
Because this/the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 55 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 55, the “the controller at a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




Claim(s) 50 and 57 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Aloise et al. (US 2006/0063126, hereinafter “Aloise”) in view of Davis (US 2002/0072030).
As to claims 50 and 57, Aloise discloses a system (10) capable of use for bone treatment (abstract, ¶27 discloses use in connection with the treatment of root canals, dental, endodontic or other medical treatment) comprising: a system (10) capable of use as a bone fill material injector system (abstract, ¶27 discloses use in connection with the treatment of root canals, dental, endodontic or other medical treatment) comprising an injector (16) capable of being at least partially introduced into a bone (Fig. 3, abstract, ¶27); a thermal energy emitter (60) operatively coupled to the injector system (Fig. 3) and capable of delivering energy to a flow of bone fill material through the injector system (¶30 discloses that 60 is a heating element, ¶33 discloses activating 60 to raise the temperature of fill material), wherein the thermal energy emitter is disposed within a handle (12) of the injector system (Fig. 3); and an electronic controller (¶s 33 and 34 disclose a temperature sensor and control circuitry) capable of modulating the delivery of energy from the thermal energy emitter to the flow of bone fill material to achieve a desired bone fill material viscosity (¶33 discloses programming to prevent heating if the injector is not present, after a set time, and to prevent room temperature extrusion, ¶34 discloses user operation via button 90 only once a desired temperature is reached), and claim 57, Aloise discloses a pressure delivery mechanism (40, 48, 52, 54) in communication with the electronic controller (¶s 33-35) and coupleable to the injector system (Fig. 3), the pressure delivery mechanism capable of applying a drive pressure to the flow of bone fill material (Fig. 3, ¶35), the electronic controller capable of controlling the pressure delivery mechanism to modulate the drive pressure based on a sensed operational parameter (¶33 discloses programming to prevent heating if the injector is not present, after a set time, and to prevent room temperature extrusion, ¶34 discloses that the temperature sensor and control circuitry prevent motor operation until a desired temperature is reached for sufficient softening of the material for extrusion from the injector, ¶35 discloses programming to back up the plunger to prevent extrusion after the user button 90 is released).
Aloise does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.

One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify that the controller as disclosed by Aloise with a plurality of settings each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the material to achieve a selected viscosity as taught by Davis in order to provide a user selectable modulation of the voltage or the current applied to the thermal energy emitter (Davis Fig. 7, ¶34) based upon the material to be dispensed and the application therein (Aloise ¶s 5 and 27). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claim(s) 41-46 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aloise et al. (US 2006/0063126, hereinafter “Aloise”) in view of Truckai et al. (US 2003/0078577, hereinafter “Truckai”).
As to claims 41-46 and 49, Aloise discloses a system (10) capable of use for bone treatment (abstract, ¶27 discloses use in connection with the treatment of root canals, dental, endodontic or other medical treatment) comprising: a system (10) capable of use as a bone fill material injector system (abstract, ¶27 discloses use in connection with the treatment of root canals, dental, endodontic or other medical treatment) comprising an injector (16) capable of being at least partially introduced into a bone (Fig. 3, abstract, ¶27); a thermal energy emitter (60) operatively coupled to the injector system (Fig. 3) and capable of delivering energy to a flow of bone fill material through the injector system (¶30 discloses that 60 is a heating element, ¶33 discloses activating 60 to raise the temperature of fill material); and an electronic controller (¶s 33 and 34 disclose a temperature sensor and control circuitry) capable of modulating the delivery of energy from the thermal energy emitter to the flow of bone fill material to achieve a desired bone fill material viscosity (¶33 discloses programming to prevent heating if the injector is not present, after a set time, and to prevent room temperature extrusion, ¶34 discloses user operation via button 90 only once a desired temperature is reached). As to claim 42, Aloise discloses that the thermal energy emitter is disposed within a handle (12) comprising a flow passageway (Fig. 3). As to claim 43, Aloise discloses that the thermal energy emitter comprises an elongated shape (Fig. 3). As to claim 49, Aloise discloses a pressure delivery mechanism (40, 48, 52, 54) in communication with the electronic controller (¶s 33-35) and coupleable to the injector 
Aloise is silent to the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 44, Aloise is silent to the thermal energy emitter comprises spaced apart positive and negative electrodes. As to claim 45, Aloise is silent to the positive and negative electrodes are radially, helically, or axially spaced apart. As to claim 46, Aloise is silent to the polymeric positive temperature coefficient of resistance (PTCR) material is configured to generate a signal to indicate a rate of the flow of bone fill material. 
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 44, Truckai teaches that the thermal energy emitter comprises spaced apart positive and negative electrodes (245As, 245Bs, Fig. claim 45, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 46, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) material is capable of generating a signal to indicate a rate of the flow of bone fill material (if one so chooses, ¶s 46, 48, and 55 disclose use to precisely modulate energy applied to maintain the desired temperature in the material, which directly affects the viscosity of the material and thereby the rate of flow of the material).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitter as disclosed by Aloise includes positive and negative electrodes and a polymeric positive temperature coefficient of resistance (PTCR) material as taught by Truckai in order to enable precise modulation of energy applied to maintain the desired temperature in the material (Truckai ¶46) by modulate energy application between active Rf heating and passive heating at the selected switching range (Truckai ¶55) by automatically modulating active Rf energy density in the material as the temperature of the engaged material conducts heat back to the PTCR material to cause its temperature to reach the selected switching range (¶48) and thus prevent overheating of the material within the system (Truckai ¶46).

Claim(s) 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aloise and Truckai in view of Davis (US 2002/0072030).
As to claim 47, the combination of Aloise and Truckai discloses the invention of claim 41 and appears to disclose that the controller comprises a plurality of settings 
The combination of Aloise and Truckai does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.
Davis teaches similar system (Fig. 7) comprising: an injector (12); a thermal energy emitter (21) operatively coupled to the injector system (Fig. 7) and capable of delivering energy to a flow of material through the injector (¶s 33 and 34); and an electronic controller (750) capable of modulating the delivery of energy from the thermal energy emitter to the flow of material to achieve a desired viscosity (Fig. 7, ¶s 33 and 34); wherein the controller comprises a plurality of settings (via 755, 756, and 753, Fig. 7, ¶s 33 and 34), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (Fig. 7, ¶s 33 and 34).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify that the controller as disclosed by the combination of Aloise . 

Claim(s) 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aloise and Truckai in view of Sherman et al. (US 2007/0154874, hereinafter “Sherman”).
As to claim 48, the combination of Aloise and Truckai discloses the invention of claim 41 as well as a sensor system (temperature sensor of ¶34) operatively coupled to the injector system or electronic controller (¶s 33 and 34), the controller capable of modulating the delivery of energy from the thermal energy emitter (¶s 33 and 34).
The combination of Aloise and Truckai is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 
Sherman teaches a similar system (Fig. 1) for bone treatment (abstract, ¶17) comprising: a bone fill material injector system (Fig. 1, ¶17) comprising an injector (¶17) capable of being at least partially introduced into a bone (¶17); an electronic controller (20); and a sensor system (17, 22s) operatively coupled to the injector system or electronic controller (Fig. 1, ¶22), wherein the sensor system comprises an ambient 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination of Aloise and Truckai by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in determining viscosity or flowability of the material (Sherman ¶16) and setting time for the material (Sherman ¶26). 

Claim(s) 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aloise and Davis in view of Truckai.
As to claims 51-54, the combination of Aloise and Davis discloses the invention of claim 50. 
The combination of Aloise and Davis is silent to the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 52, the combination of Aloise and Davis is silent to the thermal energy emitter comprises spaced apart positive and negative electrodes. As to claim 53, the combination of Aloise and Davis is silent to the positive and negative electrodes are radially, helically, or axially spaced apart. As to claim 54, the combination of Aloise and Davis is silent to the polymeric positive temperature coefficient of resistance (PTCR) 
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 52, Truckai teaches that the thermal energy emitter comprises spaced apart positive and negative electrodes (245As, 245Bs, Fig. 7A). As to claim 53, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 54, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) material is capable of generating a signal to indicate a rate of the flow of bone fill material (if one so chooses, ¶s 46, 48, and 55 disclose use to precisely modulate energy applied to maintain the desired temperature in the material, which directly affects the viscosity of the material and thereby the rate of flow of the material).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitter as disclosed by the combination of Aloise and Davis includes positive and negative electrodes and a polymeric positive temperature coefficient of resistance (PTCR) material as taught by Truckai in order to enable precise modulation of energy applied to maintain the desired temperature in the material (Truckai ¶46) by modulate energy application between active Rf heating and passive heating at the selected switching range (Truckai ¶55) by .

Claim(s) 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aloise and Davis.
As to claims 55, the combination of Aloise and Davis discloses the invention of claim 50. 
The combination of Aloise and Davis is silent to the controller at a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s.
It would have been obvious to one of ordinary skill in the art at the time of the invention to cause the device of the combination of Aloise and Davis to have a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, .

Claim(s) 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aloise and Davis in view of Sherman.
As to claim 48, the combination of Aloise and Davis discloses the invention of claim 41 as well as a sensor system (temperature sensor of ¶34) operatively coupled to 
The combination of Aloise and Davis is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 
Sherman teaches a similar system (Fig. 1) for bone treatment (abstract, ¶17) comprising: a bone fill material injector system (Fig. 1, ¶17) comprising an injector (¶17) capable of being at least partially introduced into a bone (¶17); an electronic controller (20); and a sensor system (17, 22s) operatively coupled to the injector system or electronic controller (Fig. 1, ¶22), wherein the sensor system comprises an ambient temperature sensor (17, ¶22) in communication with the electronic controller (Fig. 1, ¶22), the controller configured to monitor the operating state of the material (¶18) based at least in part on an ambient temperature (¶22) sensed by the ambient temperature sensor (¶22).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination of Aloise and Davis by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in determining viscosity or flowability of the material (Sherman ¶16) and setting time for the material (Sherman ¶26). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775